       Case 1:20-cr-00403-KPF Document 11 Filed 10/26/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                 -v.-                             20 Cr. 403 (KPF)

SURURI BARBEE,                                 SCHEDULING ORDER

                        Defendant.

KATHERINE POLK FAILLA, District Judge:

      The conference in this matter previously scheduled for November 20,

2020, is hereby ADJOURNED to January 13, 2021, at 11:00 a.m.

     SO ORDERED.

Dated: October 26, 2020
       New York, New York

                                           KATHERINE POLK FAILLA
                                          United States District Judge
